Per Guriam.

It appears that the plaintiff’s exhibits Eos. 1, 2, 3 and 4, and defendant’s exhibits Eos. 1 and 2, are omitted from the return, which omission precludes any determination as to the matters litigated at this time.
It is, therefore, directed that the appeal be reheard at the Additional General Term of this court, to be held December 20, 1894, the return to be amended in the particulars noted meanwhile. Krakowski v. North. N. Y., etc., Assn., 54 N. Y. St. Repr. 119.
Present: Bisohoff and Giegerich, JJ.
Beargument ordered; papers to be amended.